Order issued October 17, 2012




                                                    In The
                                       Timid ni Apprats
                                      Distrirt uf &vats at Dallas
                                          No. 05-12-01186-CR


                                     LAURA SANDERS, Appellant
                                                     V.
                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the County Criminal Court No. 1
                                     Dallas County, Texas
                              Trial Court Cause No. MB10-52665

                                              ORDER
        We GRANT Official Court Reporter Vicki L. Tuck's October 15, 2012 request for an

extension of time to file the reporter's record. The reporter's record shall be due THIRTY DAYS

from the date of this order.

       We ORDER the trial court to file within FOURTEEN DAYS a certification of appellant's

right to appeal. See   TEX.   R. APP. P. 25.2(d).




                                                             LANA MYERS
                                                             JUSTICE